IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                    NO. PD-1087-14



                        IKE ANTYON BRODNEX, Appellant

                                            v.

                               THE STATE OF TEXAS

                 ON PETITION FOR DISCRETIONARY REVIEW
                 FROM THE ELEVENTH COURT OF APPEALS
                            MIDLAND COUNTY



      Per curiam.

                                       ORDER


      The Court refuses appellant’s petition for discretionary review. The Court grants

review on its own motion and requests briefing from the parties on the following question:

      Does an officer have reasonable suspicion to detain a suspect based upon
      observing the suspect walking with another person at 2 a.m. in an area known
      for narcotics activity and based upon the officer’s unsubstantiated belief that
      the suspect is a “known criminal”?
                                                                              BRODNEX -2

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

Eleventh District, the State Prosecuting Attorney, the District Attorney for Midland County,

and Appellant.

Entered November 5, 2014
Do Not Publish